 In the -latter of LEIIROLITE, INC., EMPLOYERandINTERNATIONAL.BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., PETITIONERCase No.1-R--3768.Decided December 18,1947Mr. Charles Lehrman,ofWallingford, Conn., for the Employer-Mr. Richard N. Rogers,of Boston, Mass., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Walling=ford, Connecticut, on July 9, 1947, before Robert E. Greene, hearing;officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations3Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLehrolite, Inc., a New York corporation whose only plant is locatedin Wallingford, Connecticut, is engaged in the manufacture of"fluores-cent and incandescent lighting fixtures.The Employer annually pur-chases more than $200,000 worth of raw materials, of which approxi-mately 60 percent is obtained from sources outside the State of Con-necticut.It annually manufactures more than $300,000' worth ofsalable products, of which 90 percent is shipped to out-of-State desti-nations.The Employer admits and we find that it is engaged in commerce,within the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe-Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer..75 N. L R. B., No. 68.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn January 31, 1947, the Board conducted a consent electionamong the Employer's employees.Appearing on the ballot weretheUnited Electrical, Radio and Machine Workers of America,C. I. 0., herein called the UE, and the Petitioner herein.The UE,won the election, and on March 9, 1947, it was certified by the Boardas the exclusive bargaining representative of the Employer's em-ployees.On May 1, 1947, about 5 months after the afore-mentionedelection, the Petitioner filed its petition in this case seeking an elec-tion in the same unit.Section 9 (c) (3) of the Act, as amended, precludes the Boardfrom conducting an election "in any bargaining unit or any sub-division within which, in the preceding 12-month period, a validelection shall have been held." Inasmuch as less than a year haselapsed since the Board held an election among the Employer's em-ployees, we find the petition herein to have been unseasonably filed.We shall, therefore, dismiss the petition.ORDERIT ISHEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of employees of Lehrolite, Inc.,Wal-lingford,, Connecticut, filed herein by the International Brother-hood of Electrical Workers, A. F. L., be, and it hereby is, dismissed.